551 F.2d 1055
23 Wage & Hour Cas. (BN 228, 81 Lab.Cas.  P 33,526
John T. WEPPLER et al., Plaintiffs-Appellants,v.The SCHOOL BOARD OF DADE COUNTY, FLORIDA, Defendant-Appellee.
No. 75-2652.
United States Court of Appeals,Fifth Circuit.
May 9, 1977.

Herbert Weinsoff, Miami, Fla., for plaintiffs-appellants.
Morton Hollander, Chief, Appellate Section, Civ. Div., U. S. Dept. of Justice, Carin Ann Clauss, Assoc.  Sol., William J. Kilberg, Sol. of Labor, Darryl J. Anderson, Peter B. Dolan, Attys., U. S. Dept. of Labor, Washington, D. C., as amicus curiae.
Frank A. Howard, Jr., Phyllis O. Douglas, Miami, Fla., for defendant-appellee.
Before GEWIN, RONEY and HILL, Circuit Judges.
PER CURIAM:


1
The issues in this case having become moot pending appeal because of the Supreme Court's decision in National League of Cities v. Usery, 426 U.S. 833, 96 S.Ct. 2465, 49 L.Ed.2d 245 (1976), we vacate the judgment of the district court, 393 F.Supp. 150, and remand for that court to dismiss in accordance with National League of Cities, supra.